FILED
                             NOT FOR PUBLICATION
                                                                                 NOV 3 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

DORIS KARINA MORALES-OVALLE;                     No. 19-72030
et al.,
                                                 Agency Nos.         A209-479-826
              Petitioners,                                           A209-479-827
                                                                     A209-479-828
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted October 30, 2020**
                                  Portland, Oregon

Before: GRABER, CLIFTON, and IKUTA, Circuit Judges.

      Petitioner Doris Morales-Ovalle, a native and citizen of Guatemala, seeks

review of the Board of Immigration Appeals’ ("BIA") final order affirming an

immigration judge’s ("IJ") denial of her request for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture ("CAT"). Her two

sons claim derivative relief.

      1. Petitioners’ argument that their initial Notices to Appear ("NTA") were

defective because the notices did not contain the time and place of their hearing is

foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020) petition

for cert. filed, (U.S. July 16, 2020) (No. 20-53). Petitioners were later provided

with notices that included the time and place of the hearing. "[A]n initial NTA

need not contain time, date, and place information to vest an immigration court

with jurisdiction if such information is provided before the hearing." Id. at 889.

      2. Substantial evidence supports the BIA’s conclusion that Petitioner is

not eligible for asylum or withholding of removal. A Guatemalan judge’s

issuance of a restraining order against Petitioner’s ex-partner supports the IJ’s

finding, upheld by the BIA, that Petitioner had not met her burden of establishing

that the government was unwilling or unable to control the ex-partner. Navas v.

INS, 217 F.3d 646, 655–56 (9th Cir. 2000). There is no evidence in the record that

Petitioner attempted to enforce the restraining order after the ex-partner violated its

terms. Thus, the record does not compel the conclusion that the government

lacked the ability to control Petitioner’s ex-partner.




                                           2
      3. Substantial evidence supports the BIA’s conclusion that Petitioner’s

children are not eligible for withholding of removal. Petitioners failed to

demonstrate that their membership in their proposed particular social group of

"Guatemalan children who are unable to leave a parent-child relationship" was "a

reason" for, i.e., the motivation for, any past or future persecution. See

Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (explaining that, with

respect to withholding, a protected ground must be "a reason" for harm).

      4. Substantial evidence supports the BIA’s denial of CAT relief.

Petitioner failed to show that it is "more likely than not" that she would be tortured

if she returned to Guatemala. Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir.

2010). Additionally, Petitioner failed to show that the Guatemalan government

would acquiesce in any torture if she were removed. Tamang v. Holder, 598 F.3d

1083, 1095 (9th Cir. 2010).

      PETITIONS DENIED.




                                           3